Title: From Thomas Jefferson to La Boullaye, 13 December 1787
From: Jefferson, Thomas
To: La Boullaye, Gabriel Isaac Douet de



Sir
Paris December 13. 1787.

I take the liberty of troubling you again on the subject of Mr. Barrett’s claim of duties paid on whale oil, and which ought to be  refunded according to the letter of M. de Calonne. I find that the Receveur de Romaine at Rouen has received satisfactory proof that the ship Fox, commanded by captain Hussey, and wherein these oils came, was an American vessel: but that he requires the certificate of the Consul of France at Boston that the oils were de la pêche Americaine. I have the honour to inclose you a letter from Captain Hussey declaring expressly that they were of the American fishery. If this letter shall satisfy you of the fact, I wish it could be received as evidence, in order to put an end to this matter. There exists no claim of reimbursement under M. de Calonne’s letter, but Mr. Barrett’s. Of course no indulgence or relaxation of the rigid rules of evidence which can be extended to him, can be drawn into example. It will be the more just too in his case, as the letter of M. de Calonne did not say that the certificate of the Consul of France would be required: consequently the shippers of oil from America did not suppose it necessary. They concluded that the declaration of the master of the vessel would suffice in this, as in other cases.
Should you consider the Captain’s letter, Sir, as insufficient to establish the fact that the oils he brought were of the American fishery, I will then ask of you a delay of eight months that Mr. Barrett may send to America for the papers necessary to prove this fact regularly. This might be expressed, if necessary to be sans tirer en consequence.
When the Arret shall be published, Sir, for the general regulation of the commerce between France and the United states, it will become important that the proofs required here of American property be as complete, yet as convenient, as possible. It is as much our interest, as it is that of France, to exclude the British from a participation of the benefits of that Arrêt, and my wishes and endeavours will go pointedly in that direction. I do not know within whose office it will fall to decide on the nature of the proofs which shall be asked for. If it should be within yours, I will ask a conversation with you on the subject before you form the rules; because I think I can give information on the subject which may tend to guard the government against abuses, whilst it facilitates the proceedings of the honest trader. If these rules are to be formed by any other person, I will be obliged to you to inform me who it is, that I may address myself to him. I must beg your pardon for the trouble I give you, Sir, and assure you of the sentiments of perfect esteem and respect with which I have the honour to be your most obedt. & most humble servt.,

Th: Jefferson

 